Case 1:14-cv-00175-JJM-PAS Document 132 Filed 03/02/21 Page 1 of 5 PageID #: 3792
  Bi-Monthly Progress Report – Fiscal Issues and Administrative Barriers
  Submitted: February 28, 2021

  General Workgroup Summary
  This report is submitted pursuant to the Fiscal Issues and Administrative Barriers Court Order
  filed on July 31, 2020, which requires the State to submit reports on the progress of the Fiscal
  and Administrative workgroups that were created to make recommendations toward resolving
  the court order regarding the sixteen administrative burdens. There are five workgroups:

      •   Group 1 Fiscal Concerns
      •   Group 2 Eligibility
      •   Group 3 Appeals
      •   Group 4 Contracts
      •   Group 5 Individual Budgets
  The following information highlights our progress, our partnerships, and our plans to meet the
  intent of the Court Order on behalf of the people we serve. This is the third bi-monthly report
  that we are submitting, and it follows the reports submitted on October 31, 2020 and
  December 30, 2020. Our next progress update will be submitted by April 30, 2021, and a final
  report and workplan will be finalized on or before June 30, 2021 as required in the court order.
  Each of these five workgroups have met several times and developed a set of proposed
  recommendations to reduce the administrative burdens of providers and improve the
  experiences of individuals, their families, and advocates. For the purpose of this endeavor, we
  are focusing on the changes that can be made under the current reimbursement structure and
  adding longer term recommendations for any future systematic changes. This will allow us to
  make recommendations that provide more immediate relief to the current system and can
  begin to assist providers in reallocating resources toward the future provision of services to
  adults with developmental disabilities. The separation of longer- and shorter-term changes
  required some clarification to the workgroups early in this process. The proposal for long term
  revision of the fiscal and reimbursement system is expected to be developed over the next 18-
  24 months and implemented by December of 2022.
  Each of the workgroups developed specific recommendations for reducing the administrative burdens
  for their respective assignments. The groups’ recommendations were sent to the impacted EOHHS
  Departments’ Directors to be reviewed for feasibility and compliance to provide guidance for the groups
  to develop a final recommendation. The groups reviewed the comments provided by the Directors and
  their designees and, where appropriate and consistent with the groups’ goals, amended their
  recommendations.

  Workgroup and Subgroup Proposed Recommendations related to the 16 points in the July
  2020 Court Order

  Fiscal Workgroup Update

  The recommendations of the Fiscal Workgroup are intended to reduce the administrative burden on:



                                                                                                        1
Case 1:14-cv-00175-JJM-PAS Document 132 Filed 03/02/21 Page 2 of 5 PageID #: 3793
  Bi-Monthly Progress Report – Fiscal Issues and Administrative Barriers
  Submitted: February 28, 2021

      •   Adults with disabilities by ensuring that services are not interrupted due to the annual
          authorizations allowing greater flexibility in service access; increased access to staffing in day
          programming due to the reduced burden on staff paperwork requirements;
      •   Providers by eliminating the need to obtain authorizations on a quarterly basis; simplifying the
          billing process for day programming; and
      •   State, for the reasons stated above.

  Full workgroup meetings: 8/18/20, 8/25/18, 10/1/20, 10/15/20, 10/29/20, 12/7/20, 12/14/20, 2/18/21

  Sub-workgroup meeting: 10/26/20, 11/4/20

  Progress Update

  Item # 6 Quarterly Authorizations

          BHDDH, in collaboration with partnering State agencies, is in the process of implementing an
          annual authorization process and will issue further guidance and compliance information in by
          March 31, 2021. This was a recommendation of the workgroup and the group has been
          updated on progress since October 2020.

  Item # 7 Ratios

          Simplification of billing for day program services is recommended. (see detail under item #8).

  Item #8 Fifteen Minute Billing Units

          The recommendations included consolidating ratio billing rates, utilizing one day programming
          rate, and achieving flexibility in service delivery through flexibility in how billing codes are used.

  Contracts Workgroup Update

  The recommendations of the Contracts Workgroup are intended to reduce the administrative burden
  on:

      •   Adults with disabilities, providers, and State staff by clarifying and streamlining the ISP and
          billing processes and therefore reduce repeated questions, frustrations, and errors requiring
          correction and intervention.

  Full workgroup meetings: 8/20/20, 8/27/20, 10/1/20, 10/9/20, 10/15/20, 10/29/10, 12/8/20, 12/15/20

  Subgroup meetings: 10/9/20, 10/14/20, 10/21/20, 11/23/20, 12/10/20, 2/23/21

  Progress Update:

  Item # 15 (Process and Timelines)

          By March 31, 2021 the group will create ISP notification letter templates; summarize current DD
          processes for the purpose of identifying areas that require modification; identify the types of
          guidance documents and reports that are needed to support adults with disabilities. The letters
          will be reviewed by the State legal team to ensure compliance with all statutes and regulations.

  Item # 16 (Billing procedures)

                                                                                                                   2
Case 1:14-cv-00175-JJM-PAS Document 132 Filed 03/02/21 Page 3 of 5 PageID #: 3794
  Bi-Monthly Progress Report – Fiscal Issues and Administrative Barriers
  Submitted: February 28, 2021

          By March 31, 2021 the group will present recommendations to BHDDH and Medicaid regarding
          streamlining billing procedures and the provision of incentives for person-centered approaches
          to service delivery.

  Eligibility Workgroup Update

  The recommendations of the Eligibility Workgroup are intended to reduce the administrative burden on:

      •   Adults with disabilities by better assessing service needs and reducing the reliance on
          subsequent appeals; and reducing the need for multiple eligibility applications, such as the
          financial and program eligibility applications which require similar information;
      •   Providers by accepting adults with disabilities into their programs with appropriate funding in
          place and, therefore, not needing to assist individuals through the appeals process; and
      •   State by reducing the number of appeals to oversee and applications to review and process.

  Full workgroup meetings: 8/18/20, 8/25/20, 10/7/20, 10/30/20, 11/4/20, 11/12/20, 2/19/21

  Progress Update:

  Item # 1 (Determining support needs)

          The workgroup recommends that BHDDH expand the initial assessment model to include an
          assessment tool, criteria, or questions to enhance the SIS-A and capture co-morbidity needs that
          impact an individual’s service needs. The group also recommends that a training program on
          the SIS-A assessment process for families be developed. Additionally, training needs to be
          developed to increase cultural awareness during the interview process. The intended outcome
          of the recommendations is to better utilize the SIS-A interview to more accurately identify
          individual strengths and support needs. This will help reduce reliance on the appeal process by
          more accurately identifying support needs and developing individual budgets.

  Item # 3 (Consolidate the applications)

          The workgroup recommends that the State improve the application assistance process and
          resources available to help consumers access services through the BHDDH statutory eligibility
          process and the subsequent Medicaid eligibility process. The goal is to improve upon accurate
          completion of an applications for services which will help the state improve upon timely review.
          The group recommends continued partnership with the EOHHS No Wrong Door project for Long
          Term Services and Supports to help with this application assistance. In addition, the group also
          advises that the DD application be rewritten in a manner that is easily understood by consumers
          and families.

  Item # 4 (Redetermining Medicaid eligibility more than once)

          The workgroup has developed four recommendations to be considered by State Department
          leaders that address aligning financial eligibility and ISP dates; requesting a CMS waiver for
          Medicaid redeterminations when there are no changes (similar to the standard applied to SSI
          recipients); providing on-going application assistance (see above, Item #3); and providing an
          electronic mechanism to store significant documents for adults with I/DD that can be shared on


                                                                                                            3
Case 1:14-cv-00175-JJM-PAS Document 132 Filed 03/02/21 Page 4 of 5 PageID #: 3795
  Bi-Monthly Progress Report – Fiscal Issues and Administrative Barriers
  Submitted: February 28, 2021

          behalf of adults with disabilities so that they do not have to reshare information that already
          exists in a State database.

  Individual Budgets Workgroup – Update

  The recommendations of the Individual Budgets Workgroup are intended to reduce the administrative
  burden on:

      •   Adults with disabilities by giving them increased control over the money they receive from the
          state; by providing accessible information in a clear manner; and
      •   Providers by standardizing allowable costs.

  Full workgroup meetings: 8/20/20, 8/27/20, 10/7/20, 10/21/20, 11/4/20, 2/17/21

  Progress Update:

  Combined discussions on Items # 2 (timeline for developing individual budgets), # 9 (list of
  functions/activities), # 10 (funding levels), # 11 (guidance)

          The workgroup provided long-term and short-term recommendations in these areas.
          The long-term recommendations referenced a new fiscal model that is in the early
          stages of development and being overseen by the BHDDH in collaboration with the
          EOHHS. The short-term recommendations addressed how individual budgets will be
          reflective of the Department’s focus on person-centered planning; improve timelines to
          service delivery; and improve collaboration among all parties involved in the planning
          and service delivery process.


  Appeals Workgroup – Update

  The recommendations of the Appeals Workgroup are intended to reduce the administrative burden on:

      •   Adults with disabilities, providers, and the State by clarifying and streamlining the process so
          that it occurs in a manner that is easier to understand and occurs in a timely manner; positive
          outcomes allow new services to be access in a more timely manner.

  Full workgroup meetings: 8/18/20, 8/25/20, 10/5/20, 10/19/20, 11/2/20, 12/8/20, 12/15/20, 12/17/20,
  2/18/21

  Subgroup meetings: 12/10/20

  Progress Update:

  Item #5-appeals process Item #13/Item #14 process for appealing funding decisions:

          The workgroup developed recommendations to be reviewed by BHDDH and EOHHS leadership
          for feasibility analysis and decisions. The recommendations included a means for guiding the
          appellant through the pre-hearing and formal hearing processes; and updating and simplifying
          relevant documents to clearly identify the person’s rights and to clarify the process.

                                                                                                             4
Case 1:14-cv-00175-JJM-PAS Document 132 Filed 03/02/21 Page 5 of 5 PageID #: 3796
  Bi-Monthly Progress Report – Fiscal Issues and Administrative Barriers
  Submitted: February 28, 2021



  Conclusion and Next Steps

  Each component of the administrative process is a piece to an interconnected puzzle. Several
  of the proposed recommendations to reduce administrative burdens and improve the overall
  experience are similar in nature, such as improving the clarity and detail of communications
  and increasing flexibility in billing procedures. As stated above, the recommendations provided
  by each group will be reviewed by State Department Directors, who are responsible for
  Department budgets, and other leaders for feasibility and compliance. Once the final
  recommendations are analyzed and decisions made, a cohesive workplan will be developed
  that includes a coordinated list of action items with responsible parties and timelines. The
  workgroup members will continue to play a vital role in implementing the work plan which will
  be finalized on or before June 30, 2021 as required by the court order.




                                                                                                5
